Case 1:18-cv-00155-SOM-WRP Document 460-5 Filed 04/27/21 Page 1 of 10   PageID #:
                                   10920




                            EXHIBIT “5”
Case 1:18-cv-00155-SOM-WRP Document 460-5 Filed 04/27/21 Page 2 of 10             PageID #:
                                   10921




                       Transcript of Ian Rusk
                         Wednesday, January 6, 2021

                      Eugene Scalia v. Sharon L. Heritage




                                                                    www.trustpoint.one
                                                             www.aldersonreporting.com
                                                         800.FOR.DEPO (800.367.3376)
                                                            Scheduling@Trustpoint.One




                               Reference Number: 98304
Ian Rusk                                                                     1/6/2021
Case 1:18-cv-00155-SOM-WRP Document 460-5 Filed 04/27/21 Page 3 of 10    PageIDPage
                                                                                #: 1
                                   10922

  1                   UNITED STATES DISTRICT COURT
  2

  3                          DISTRICT OF HAWAII
  4

  5

  6

  7   EUGENE SCALIA, Secretary of Labor,
  8   United States Department of Labor,
  9

 10                     Plaintiff,
 11

 12

 13   vs.                                       CASE NO.:
 14                                             1:18-cv-00155-SOM-WRP
 15

 16   SHARON L. HERITAGE, as successor
 17   to Nicholas L. Saakvitne, Deceased;
 18   NICHOLAS L. SAAKVITNE, A LAW
 19   CORPORATION, a California
 20   corporation; BRIAN J. BOWERS, an.
 21   individual; DEXTER C. KUBOTA, an
 22   individual; BOWERS + KUBOTA
 23   CONSULTING, INC., a corporation;
 24   BOWERS + KUBOTA
 25   CONSULTING, INC., EMPLOYEE


                                www.trustpoint.one                      800.FOR.DEPO
                              www.aldersonreporting.com                  (800.367.3376)
Ian Rusk                                                                     1/6/2021
Case 1:18-cv-00155-SOM-WRP Document 460-5 Filed 04/27/21 Page 4 of 10    PageIDPage
                                                                                #: 2
                                   10923

  1                       APPEARANCES OF COUNSEL
  2
  3   On behalf of the Plaintiff, Eugene Scalia:
  4       U.S. DEPARTMENT OF LABOR
          OFFICE OF SOLICITOR
  5       RUBEN R. CHAPA, Esquire
          JING ACOSTA, Esquire
  6       230 South Dearborn Street
          Suite 844
  7       Chicago, Illinois 60604
          (312) 353-6993
  8       chapa.ruben@dol.gov
          acosta.jing@dol.gov
  9
 10
      On behalf of the Defendants, Brian J. Bowers and
 11   Dexter C. Kubota:
 12       HAWKINS PARNELL THACKSTON & YOUNG, LLP
          DAVID R. JOHANSON, Esquire
 13       ROBERT S. THOMPSON, Esquire
          1776 Second Street
 14       Napa, California 94559
          (707) 299-2470
 15       djohanson@hpylaw.com
          rhthompson@hpylaw.com
 16
 17
      On behalf of the Defendant, Sharon L. Heritage,
 18   successor to Nicholas L. Saakvitne:
 19       MORGAN, LEWIS & BOCKIUS LLP
          SEAN K. McMAHAN, Esquire
 20       1111 Pennsylvania Avenue, Northwest
          Washington, DC 20004
 21       (202) 739-3000
          sean.mcmahan@morganlewis.com
 22
 23
 24   Also present:         Heather Dakins and Michael Wen
 25


                                www.trustpoint.one                      800.FOR.DEPO
                              www.aldersonreporting.com                  (800.367.3376)
Ian Rusk                                                                     1/6/2021
Case 1:18-cv-00155-SOM-WRP Document 460-5 Filed 04/27/21 Page 5 of 10    PageIDPage
                                                                                #: 3
                                   10924

  1                       INDEX TO EXAMINATIONS
  2
  3   WITNESS: IAN C. RUSK                                                  Page
  4   Examination by Mr. Chapa                                               7
  5
  6                                   - - -
  7
                                EXHIBIT INDEX
  8   Exhibit
      Number                   Description                              Page
  9
      Exhibit 132F           Excel spreadsheet                            133
 10
 11   Exhibit 508            Spreadsheet                                  208
 12
      Exhibit 509            Organizational chart                         165
 13
 14   Exhibit 515            URS letter unredacted                          53
 15
      Exhibit 518            12/14/12 LVA valuation report                  75
 16
 17   Exhibit 634            URS letter redacted                          167
 18
      Exhibit 636            GMK restricted use report                    167
 19
 20   Exhibit 692            Site visit, LIBRA-DOL                        197
                            INV 1199 through 1214
 21
      Exhibit 708            Subpoena                                         6
 22
 23   Exhibit 710            Rusk rebuttal report                           19
 24
      Exhibit 711            9/24/20 engagement letter                      22
 25                          and fee agreement

                                www.trustpoint.one                      800.FOR.DEPO
                              www.aldersonreporting.com                  (800.367.3376)
Ian Rusk                                                                     1/6/2021
Case 1:18-cv-00155-SOM-WRP Document 460-5 Filed 04/27/21 Page 6 of 10    PageIDPage
                                                                                #: 4
                                   10925

  1                      EXHIBIT INDEX continued
  2

      Exhibit 712            10/28/20 memo                                238
  3

  4   Exhibit 713            Income Statement Projection                  191
  5

      Exhibit 715            10/28/20                                     149
  6

  7   Exhibit 717            Invoice                                      214
  8

      Exhibit 718            Invoice                                      215
  9

 10   Exhibit 719            10/28/20 memo                                185
 11                  (Original Exhibits have been
 12            attached to the original transcript.)
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                                www.trustpoint.one                      800.FOR.DEPO
                              www.aldersonreporting.com                  (800.367.3376)
Ian Rusk                                                                     1/6/2021
Case 1:18-cv-00155-SOM-WRP Document 460-5 Filed 04/27/21 Page 7 of 10    PageIDPage
                                                                                #: 5
                                   10926

  1   SOME SECTIONS WILL BE CONFIDENTIAL SUBJECT TO THE
  2                            PROTECTIVE ORDER
  3                Remote Deposition of Ian C. Rusk
  4                            January 6, 2020
  5                         (All parties stipulate to the
  6                          virtual proceedings and oath
  7                          given remotely.)
  8                            (Witness sworn.)
  9                   MR. CHAPA:        Mr. Rusk, thank you for
 10             coming.      My name is Ruben Chapa.             I'm an
 11             attorney with U.S. Department of Labor,
 12             Secretary of Labor.             I represent the
 13             plaintiff in this matter.                 This deposition
 14             is being taken pursuant to Federal Rules of
 15             Civil Procedure 30 in the case of Scalia
 16             versus Heritage, et al, Docket Number
 17             18-CV-155, in the U.S. District Court, the
 18             District of Hawaii.
 19                   For the record, this deposition of
 20             Mr. Ian Rusk is to be conducted remotely
 21             via Zoom.       This deposition is being
 22             stenographically recorded and transcribed
 23             by the court reporter.               No one besides the
 24             court reporter is authorized to record this
 25             deposition.


                                www.trustpoint.one                      800.FOR.DEPO
                              www.aldersonreporting.com                  (800.367.3376)
Ian Rusk                                                                     1/6/2021
Case 1:18-cv-00155-SOM-WRP Document 460-5 Filed 04/27/21 Page 8 of 10        Page
                                                                         PageID #:175
                                   10927

  1     approach and two market approaches; correct?
  2            A.     That's right.
  3            Q.     And it's reflected on page 36, PDF
  4     page 23 of the Exhibit 709; correct?
  5            A.     You'll have to take me to that page.
  6            Q.     Certainly.        PDF page 43.
  7            A.     Yep.
  8            Q.     The top quarter, it identifies
  9     valuation methods.           How did you weigh these
 10     three approaches, or did you weigh them?
 11            A.     We gave them equal consideration.                   So
 12     we weighted them equally.               We didn't believe that
 13     any one was any more valuable.                    They were all
 14     valuable in that they're distinct, from distinct
 15     sources of data and all valuable in their
 16     indication of fair market value.
 17            Q.     The highest value was the market
 18     transaction method; correct?
 19            A.     Yes.
 20            Q.     And was this private market or is it
 21     public?
 22            A.     I believe all the transactions that
 23     occurred there were of privately held companies.
 24     And if you'll allow me to look at that exhibit
 25     again, I can confirm that.


                                www.trustpoint.one                      800.FOR.DEPO
                              www.aldersonreporting.com                  (800.367.3376)
Ian Rusk                                                                     1/6/2021
Case 1:18-cv-00155-SOM-WRP Document 460-5 Filed 04/27/21 Page 9 of 10    PageID #:242
                                                                             Page
                                   10928

  1             please.
  2                   MR. JOHANSON:          We'll take it at the
  3             same time you give it to Mr. McMahan.
  4             Thank you.
  5                   MR. CHAPA:        By the way, we have to get
  6             approval first, so we'll let you know, if
  7             we're going to purchase or not.
  8                  END OF DEPOSITION AT 5:15 P.M.
  9     (Pursuant to Rule 30(e) of the Federal Rules of
 10        Civil Procedure and/or O.C.G.A. 9-11-30(e),
 11      signature of the witness has been reserved.)
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                                www.trustpoint.one                      800.FOR.DEPO
                              www.aldersonreporting.com                  (800.367.3376)
Case 1:18-cv-00155-SOM-WRP Document 460-5 Filed 04/27/21 Page 10 of 10   PageID
                                 #: 10929
